Mr. Justice Clayton
delivered the opinion of the court.
This was an action upon a bill single for the sum of $91-26. The plea upon which the defence rests, states that the bill single was given for an illegal consideration, in this, that it was given for a note on “one John Pierce, for the same amount with this bill single, due to said Friley Jones, on condition that the defendant could make said note available for his defence in a suit expected to be brought by said Pierce against said defendant; being for the maintenance of said Powell against said Pierce in said suit.” The jury found for the plaintiff.
We cannot see any illegality in this transaction. So far as appears, it was an exchange of credits, to which there is no legal objection, if in other respects fair.
Nor was there any error in the rejection of the testimony offered by defendant in support of his plea. Parol evidence to vary or contradict the bill single was not admissible. Heaverin v. Donnell, 7 S. & M, 244; 21 Eng. Com. Law Rep. 156; 1 Ph. Ev. 548.
Judgment affirmed.